

EXHIBIT 10.17
 
Compensation Arrangements for Stoney M. Stubbs, Jr.
January 1, 2009




The following is a summary of the compensation arrangement effective January 1,
2009, for Stoney M. Stubbs Jr. in his capacity as Chairman, President and Chief
Executive Officer of the Company. 


Annual Base Salary.  $408,770


Annual and Long-Term Incentive Compensation Plans. Participation in the
Company’s Incentive Bonus Plan, the 2005 Stock Incentive Plan and the 2005
Executive Bonus and Restricted Stock Plan.


Benefit Plans and Other Arrangements. Mr. Stubbs is eligible to participate in
the Company’s broad-based programs including health, disability and life
insurance programs, the Frozen Food Express Industries, Inc. 401 (k) Savings
Plan, and the FFE Transportation Services, Inc. 401(k) Wrap Plan.  He was also
eligible to participate in the Key Employee Supplemental Medical Plan.


Change in Control Agreements. Mr. Stubbs and the Company entered into a Change
in Control Agreement which entitles executive officers severance benefits in the
event of a “change in control” of the Company during the term of his employment.


Perquisites. Mr. Stubbs is eligible to participate in certain programs offered
by the Company, including automobile mileage reimbursement for business purposes
plus a $500 per month automobile allowance and a Christmas bonus equal to one
week’s annual base salary.

